Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrangolo (US 4,699,564) in view of Schmidt (US 3,434,612).
	Cetrangolo discloses a tilt hoist comprising
a rotation table, wherein the rotation table includes-
a tilt frame 12, 14 with an arcuate lower surface; and 
a support base with a frame 39, 40, 42, 56 and a plurality of contact members 47, 54 coupled to a frame, wherein a support base is configured to support a tilt frame on contact members, and contact 
motor-drive system 45, 48;
Cetrangolo discloses a tilt frame that moves between upright position (FIG. 3) and a horizontal position (FIG. 4). Cetrangolo does not disclose a tilt frame in a tilted position.
Schmidt discloses a tilt frame 11, 19, 20 that is movable in opposite directions along contact members 51, 52 between an upright position (FIG. 1) and a tilted position (FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cetrangolo to include a tilt frame movable in opposite directions along a contact members between an upright and tilted positions, as taught by Schmidt, “to permit ready 'revolving of the same on the vertical axis of a supporting chain or cable, to steady the tilting device and drum or container carried thereby, to provide yieldable resistance against rapid or uncontrolled tilting of the device, and to help in providing increased safety and stability for such tilting arc device.”
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrangolo in view of Schmidt and further in view of Barilla (US 3,606,033).
Cetrangolo does not disclose a support base that includes a plurality of plates with rollers coupled to plates. Barilla discloses a support base that includes a plurality of plates 33, 33, 33, 33 arranged generally in parallel across a flow direction, and plurality of contact members includes a plurality of rollers 37, 37 rotatably coupled to plates, and .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrangolo in view of Schmidt and further in view of Hannebauer (US 7,740,440).
	Cetrangolo does not disclose a platform and primary knee assembly coupled to a platform. Hannebauer discloses-
a platform 22 rigidly coupled to a tilt frame and a primary knee assembly 25 movably coupled to a platform assembly, 
wherein a platform is substantially vertical when a tilt frame is in an upright position (FIG. 5G) and a platform is inclined when a tilt frame is in a tilted position (FIG. 5H).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cetrangolo to include a platform and primary knee assembly, as taught by Hannebauer, thereby allowing continuous breakdown of a stack to include bypassing a secondary hoist.
Claims 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrangolo in view of Schmidt and further in view of Holloway (US 8,388,297) which discloses a chain 28 connected to opposite ends of an arcuate lower surface of a tilt .
Claims 9, 11, 12, 13, 14, 15, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetrangolo in view of Schmidt and further in view of Walda (US 3,754,671) in view of Gerstenberger (US 2001/0022424) and Naldi (US 5,443,356).
Cetrangolo does not disclose a tier alignment system, spill arms or one actuator coupled to a support frame and spill arms, wherein one actuator is selectively operable to raise and lower spill arms relative to a support frame to thereby adjust a lateral slope of a spill edge.
Walda discloses-
a support frame 12-18; and
a tier alignment system that includes spill arm 18, 19, 19, 20 movably coupled with a support frame and spaced apart across a direction of flow, wherein a spill arm collectively define a spill edge (indicated generally as the horizontal upper edge of barrier member 18, 20); and
wherein a spill arm is operable to raise and lower relative to a support frame to thereby adjust a spill edge.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cetrangolo to include a support frame, tier alignment system defining a spill edge and a spill arm, as taught by Walda, such that during tilting of a tilt frame for 
Gerstenberger discloses a support frame (indicated generally as the surround frame-like feature in FIG. 1 into which a stack 11 is placed). With respect to adjusting a lateral slop of a spill edge paras. [57-58] of Gerstenberger disclose:
FIG. 5 illustrates an alternative embodiment of an adjusting device 19 provided for adapting or matching the contour of the guide edge 17 and formed as an actuator. According to this embodiment, the adjusting device 19 is a spindle 30 which is operatable or adjustable by a drive 29 in the vertical direction of the pile or stack according to the double-headed arrow 31. The spindle 30 is operatively connected to the guide crosspiece 23 of the transport element 16 so that, in the event of a movement of the spindle 30 in accordance with the double-headed arrow 31, corresponding elastic and/or plastic deformation of the guide crosspiece 23 and, therefore, also of the guide edge 17, is obtained in order to adapt or match the contour of the latter. The spindle 30 extends through a suitable passage opening 47 formed in the pivoting shaft 36. The holding openings 26 formed as through-openings in the pivoting shaft 36, permit unimpeded movement of the teeth 24 (note also FIG. 3) of the stop crosspiece 22, according to the double-headed arrow 31. The stop crosspiece 22 forms a stop in relation to the leading edges of the sheets 12, piled up to form a stack 11, at the front side 18. The respectively topmost sheet 12 is thereby displaceable in the transport direction represented by the arrow 15 by non-illustrated elements belonging to the separating or singling device 50 onto a guide face 48 containing the guide edge 17, in order to permit the separation of the sheets 12 and onward transport to the sheet-processing machine. 
FIG. 6 shows a further alternative embodiment of the adjusting device 19, which is constructed as an actuator in the form of a plunger 28, the position of which is adjustable by a rotatable cam disc 27. The plunger 28 according to FIG. 6 functions in the same manner as the spindle 30 according to FIG. 5. As FIG. 6 illustrates, a measuring device 20 in the form of a sensor or detector, for example, is arranged above the front side 18 of the stack 11, in order to determine the respective contour of the topmost sheet 12 in the direction of the sheet width, i.e., in the direction extending perpendicularly into the plane of the drawing of FIG. 6. One possible contour of the topmost sheet 12 in the direction of the sheet width is illustrated in FIG. 2. The determined measured values are transmitted by the measuring device 20, via a transmission line illustrated symbolically as an arrow-headed line 44, to a control unit 21 which, via a control line illustrated symbolically as an arrow-headed line 45, initiates a corresponding adjustment of the plunger 28 in order to achieve suitable contour adaptation or matching of the guide edge 17. Of course, the embodiment according to FIG. 5 can also be provided with such a measuring device or sensor 20 and control unit 21. In both embodiments according to FIGS. 5 and 6, a plurality of adjusting devices 19 spaced apart from one another in the direction of the sheet width are provided, in order to permit exact adaptation or matching of the contour of the guide edge 17 to the determined contour of the topmost sheet 12 at the front side 18 of the stack or pile 11. 

And, Naldi discloses-
a tier alignment system that includes spill arms 15, 15 (FIGS. 2, 3) movably coupled with a support frame and spaced apart across a direction of flow, wherein spill arms collectively define a spill edge; and
a plurality of actuators 16, 16 coupled to a support frame and a respective spill arm 15, 15, wherein each actuator 16, 16 is selectively operable to raise and lower a respective spill arm relative to a support frame to thereby adjust a lateral slope of a spill edge.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Cetrangolo to include a plurality of spill arms and respective actuators, as taught by Naldi, thereby reducing slippage of underlying articles when a top article is unstacked.
Allowable Subject Matter
Claims 10 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652